Exhibit 10.2

 

[       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 1 of 10

 

[         ] Schedule 

ArcBest 16b Annual Incentive Compensation Plan

 

Pursuant to the Executive Officer Incentive Compensation Plan (the “Governing
Plan”), the Compensation Committee of the ArcBest Corporation Board of Directors
(the “Compensation Committee”) has adopted the following Individual Award
Opportunities, Performance Measures, and Participants pool for ArcBest
Corporation and its subsidiaries (the “Company”) for the [      ] – ArcBest 16b
Annual Incentive Compensation Plan (the “[      ] Plan”). The Compensation
Committee has determined that the [      ] Plan incentive will include the
following components:

 

[      ] Operating Income (“Operating Income Component”)

50% weighting

ROCE Component

50% weighting

 

 

The weighting of the components is determined by the Compensation Committee for
each Measurement Period.

 

I.  Defined Terms



A.  Act of Misconduct.  Act of Misconduct shall mean the Participant (i) has
committed an act of (a) gross misconduct or fraud in the performance of
Participant’s duties to the Company or any Subsidiary, (b) embezzlement, fraud,
or dishonesty, (c) material theft or misappropriation of Company or Subsidiary
property, (d) nonpayment of any obligation owed to the Company or any
Subsidiary, (e) breach of fiduciary duty, (f) violation of Company ethics policy
or code of conduct, or (g) deliberate disregard of Company or Subsidiary rules;
(ii) is convicted of or enters a guilty plea or plea of nolo contendere with
regard to any felony or act of moral turpitude; (iii) makes an unauthorized
disclosure of any Company or Subsidiary trade secret or confidential
information; (iv) solicits any employee or service provider to leave the employ
or cease providing services to the Company or any Subsidiary; (v) breaches any
intellectual property or assignment of inventions covenant; (vi) engages in any
conduct constituting unfair competition or breaches any non-competition
agreement; (vii) induces any Company or Subsidiary customer to breach a contract
with the Company or any Subsidiary or to cease doing business with the Company
or any Subsidiary; or (viii) induces any principal for whom the Company or any
Subsidiary acts as agent to terminate such agency relationship.

 

B.Base Salary for Executive Officers.    Base Salary for Executive Officers  is
defined as an Executive Officer’s total base salary earned, while an eligible
Participant in the [      ] Plan, for the designated Measurement Period, but in
no event shall the Base Salary for an Executive Officer exceed the monthly base
salary for the Executive Officer as most recently approved by the Compensation
Committee as of the end of the day on which the Plan is approved for the
Measurement Period or, if later, the day on which the Participant becomes an
Executive Officer with a salary approved by the Compensation Committee,
multiplied by twelve, multiplied by 150%.  Base Salary is not reduced by any
voluntary salary reductions or any salary reduction contributions made to any
salary reduction plan, defined contribution plan or other deferred compensation
plans of the Company, but does not include any payments under the Governing
Plan, any stock option or other type of equity plan, or any other bonuses,
incentive pay or special awards.

 

C.   Base Salary. Base Salary for Participants other than Executive Officers is
defined as a  Participant’s total base salary earned, while an eligible
Participant in the [      ] Plan, for the designated Measurement Period.  Base
Salary is not reduced by any voluntary salary reductions or any salary reduction
contribution made to any salary reduction plan, defined contribution plan or
other deferred compensation plans of the Company, but does not include any
payments under the Governing Plan, any stock option or other type of equity
plan, or any other bonuses, incentive pay or special awards.

 

 



 



 [       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 2 of 10

 

D.  Disability. Disability means a physical or mental condition resulting from
bodily injury, disease or mental disorder, which constitutes a disability under
the terms of the Company’s Short Term Disability Policy.

 

E. Good Reason. Good Reason shall mean (i) any material adverse diminution in
Participant’s title, duties, or responsibilities; (ii) any reduction in
Participant’s base salary or employee benefits (including reducing Participant’s
level of participation or bonus award opportunity in the Company’s or a
Subsidiary’s incentive compensation plans) or (iii) a relocation of
Participant’s principal place of employment by more than 50 miles without the
prior consent of Participant.

 

F.   Material. Five percent (5%) of the aggregate annual incentive pool. 

 

G.   Measurement Period.  The Measurement Period is 1/1/[      ] to
12/31/[      ]. 

 

H.  Qualified Termination. Qualified Termination shall mean, within 24 full
calendar months after a Change in Control, as defined in the Executive Officer
Incentive Compensation Plan, a participant’s separation from service by the
Company (or an Affiliate of the Company) not due to an Act of Misconduct (and
not as a result of the Participant’s death or Disability), or by the Participant
for Good Reason. 

 

I.   Retirement. Retirement shall mean Participant’s retirement from active
employment at or after age 65 or retirement from the Company or Subsidiary at or
after age 55, so long as the Participant has, as of the date of such retirement,
at least 10 years of service with the Company or any Subsidiary. Officers and/or
Executive Officers must be a Participant in the Plan during the Plan Year for
not less than ninety (90) days prior to his or her Retirement to be eligible for
an incentive under the [      ] Plan.

 

 

II.  Participants

 

Eligible Participants in the [      ] Plan are listed in Appendix C  and certain
employees or positions may be specifically included or excluded by the
Compensation Committee.

 

If you are promoted to an eligible position after November 30, [      ], you
will not be eligible to participate in the [      ] Plan.

 

If an Eligible Participant in the [      ] Plan also participates in the ArcBest
Corporation 2012 Change in Control Plan, the terms of the ArcBest Corporation
2012 Change in Control Plan shall govern.

 

 

III. Corporate Performance Metrics

 

Operating Income Component: The Individual Award Opportunities provided by the
Operating Income Component are based on (a) achieving certain levels of
Operating Income in [      ], and (b) Your Target Payout Factor Earned. The
formula below illustrates how your incentive is computed: 

 

Your Incentive Payment= [Performance Factor Earned x Your Target Payout Factor x
Your Base Salary x the Operating Income Component Weighting]

 

A. Performance Factor Earned. Performance Factor Earned is shown in Appendix A
and depends on the Operating Income achieved.

     

B. Target Payout Factor.  Your Target Payout Factor is a percentage of your Base
Salary. The Target Payout Factors are listed in Appendix C.

 



2

 



 [       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 3 of 10

 

ROCE Component: The Individual Award Opportunities provided by the ROCE
Component are based on (a) achieving certain levels of performance for ArcBest’s
Consolidated Return on Capital Employed (“ROCE”) and (b) your Target Payout
Factor. The formula below illustrates how your incentive is computed: 

 

Your Incentive Payment = [Performance Factor Earned x Your Target Payout Factor
x Your Base Salary x the ROCE Component Weighting]

 

A. Performance Factor Earned. Performance Factor Earned is shown in Appendix
B and depends on the ROCE achieved by ArcBest for the year.

   

B. Target Payout Factor. Your Target Payout Factor is a percentage of your Base
Salary. The Target Payout Factors are listed in Appendix C.

 

If the performance result falls between two rows on Appendix A or Appendix B,
interpolation is used to determine the factor used in the computation of the
incentive.

 

An example of the computation of an individual award opportunity for a Vice
President is as follows:



Base Salary during the Measurement Period:  $200,000

Target Payout Factor: 40%  

[      ] ArcBest Operating Income: $93,200,000

[      ] ArcBest ROCE:  9.00%

 

 

 

 

 

 

 

 

Operating Income

ROCE

Total

Base Salary

$
200,000

$200,000

 

Your Target Payout Factor


40%

40%

 

Performance Factor Earned


200%

60%

 

Weighting


50%

50%

 

Your Incentive Payment

$
80,000
$
24,000
$
104,000

 

The Compensation Committee has established maximum incentive amounts based on a
maximum Performance Factor Earned of 200%  of your Target Payout Factor for the
Operating Income Component and 300% of your Target Payout Factor for the ROCE
Component subject to the applicable weighting for each component as provided in
Appendix A and Appendix B.

 

IV. Effect of a Change in Control

 

Change in Control. Upon the occurrence of a Qualified Termination following a
Change in Control, Participant shall be entitled to immediate payment of the
greater of the following:

 

                   (a)   The amount computed under the Plan based on 100% of the
Participant’s “Target Payout Factor” in Appendix C prorated using the date of
the Change in Control as the end of the Measurement Period, or

           (b)   The amount computed under the Plan based on the actual
percentage of Performance Factor Earned in Appendix A and Appendix B, calculated
as if the Measurement Period ended on the date of the Change in Control.

 

 

V.  Payment of Award

 



3

 



 [       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 4 of 10

 

Payment will be made as soon as practicable following the end of the Measurement
Period, and in any event, no later than 2 ½ months after the end of the
Measurement Period.

 

VI. Annual Incentive Compensation Plan

 

Defined terms in this [      ]  ArcBest 16b Annual Incentive Compensation Plan
Schedule shall have the same meaning as in the Executive Officer Incentive
Compensation Plan except where the context otherwise requires.

 

Schedule A

 

[      ] Plan – Operating Income Component

ArcBest 16b Annual Incentive Compensation Plan

 

Pursuant to the Executive Officer Incentive Compensation Plan (the “Governing
Plan”), the Compensation Committee of the ArcBest Corporation Board of Directors
(“Compensation Committee”) has adopted this Operating Income Component as a
component of the [      ] Plan, including the following Individual Award
Opportunities and Performance Measures for ArcBest Corporation and its
subsidiaries. 

 

 

I. Performance Measure

 

[      ] Operating Income is defined as operating income as shown by the
consolidated financial statements and consistent with the historical
determination of operating income in ArcBest’s consolidated financial
statements.

 

II. Required Adjustments

 

Adjustments to Operating Income shall be made by the Company in accordance with
the Policy Regarding Required Adjustments under the ArcBest 16b Annual Incentive
Compensation Plan and the ArcBest Long-Term (3-Year) Incentive Compensation
Plan.

 

III. Discretionary Adjustments

 

Prior to a Change in  Control, the Compensation Committee may make any
adjustment (to increase or reduce)  to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.  Following a Change in Control, the Compensation Committee may
make a positive adjustment only to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.  In addition, the Executive Officers of the Company are permitted
to make adjustments to performance metrics and awards under the [      ] Plan,
provided that, such adjustment does not result in a Material increase or
decrease of the aggregate annual incentive pool. 





4

 



 [       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 5 of 10

 

Schedule B

 

[      ] Plan – ROCE Plan Component

ArcBest 16b Annual Incentive Compensation Plan

 

Pursuant to the Executive Officer Incentive Compensation Plan (the “Governing
Plan”), the Compensation Committee of the ArcBest Corporation Board of Directors
(“Compensation Committee”) has adopted this ROCE Component as a component of the
[      ] Plan, including the following Individual Award Opportunities and
Performance Measures for ArcBest Corporation and its subsidiaries.  

 

 

I. Performance Measure

 

ROCE for ArcBest is calculated as the following ratio:

 

Net Income + After-tax Effect of Interest Expense

+ After-tax Effect of Imputed Interest Expense +  After-tax Effect of
Amortization of intangibles

– After-tax Effect of Income from

Cash and Short-term Investments Attributable to the reduction in Average Debt

Average Equity + Average Debt + Average Imputed Debt

 

 

“Net Income” for the ROCE calculation is consolidated net income determined in
accordance with Generally Accepted Accounting Principles. 

 

“Interest Expense” for the ROCE calculation is (i) interest on all long and
short-term indebtedness, including capital leases, and other interest bearing
obligations, and (ii) deferred financing cost amortization and other financing
costs including letters of credit fees, reduced by the amount of interest
expense on debt not included in Average Debt as defined below.

 

“Imputed Interest Expense” consists of the interest attributable to Average
Imputed Debt assuming an interest rate of 7.5%.

 

“Average Debt” is the average of the beginning of the year and the end of the
year current and long-term debt, with beginning of the year and end of the year
current and long-term debt reduced by the respective amount of the beginning of
the year and end of the year total of unrestricted cash, cash equivalents and
short-term investments, and limited to a reduction of debt to zero. 

 

“Average Equity” is the average of the beginning of the Measurement Period and
the end of the Measurement Period stockholder’s equity. 

 

“Average Imputed Debt” consists of the average of the beginning of the year and
the end of the year present value of all payments determined using an interest
rate of 7.5% on operating leases of revenue equipment with an initial term of
more than two years.

 

“Amortization of intangibles” consists of amortization of intangibles and
depreciation of software related to acquired businesses including any writedown
or impairment charge related to those assets.

 

“Income from Cash and Short-term Investments Attributable to the reduction in
Average Debt” consists of income earned on the amount by which Average Debt is
reduced at the average interest rate earned in cash and short-term investments
for the measurement period.

 



5

 



 [       ] Schedule – ArcBest 16b Annual Incentive Compensation Plan  

Page 6 of 10

 

II.  Required Adjustments

 

Adjustments to ROCE shall be made by the Company in accordance with the Policy
Regarding Required Adjustments under the ArcBest 16b Annual Incentive
Compensation Plan and the ArcBest Long-Term (3-Year) Incentive Compensation
Plan.

 

 

II. Discretionary Adjustments

 

Prior to a Change in  Control, the Compensation Committee may make any
adjustment (to increase or reduce) to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.    Following a Change in Control, the Compensation Committee may
make a positive adjustment only to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.  In addition, the Executive Officers of the Company are permitted
to make adjustments to performance metrics and awards under the [      ] Plan,
provided that, such adjustment does not result in a Material increase or
decrease of the aggregate annual incentive pool.



6

 



[      ] Schedule – ArcBest 16b Annual Incentive Compensation Plan

Page 7 of 10

Appendix A

 

Operating Income Component

 

 

[      ] Operating Income 

 

Performance Factor Earned

 

 

0%

Threshold

As approved annually

25%

Target

by the Compensation

100%

Maximum

Committee

200%

 

 

200%

 

 

 

 

 

Operating Income Component Weighting: 50%

 

 





7

 



[      ] Schedule – ArcBest 16b Annual Incentive Compensation Plan

Page 8 of 10

Appendix B

 

[      ] ROCE Component

 

 

 

Return on Capital Employed

(“ROCE”)

 

Performance Factor Earned

 

 

 

 

  Less than 8%

0%

Threshold

8%

50%

Target

13%

100%

Maximum

18%

300%

 

Greater than 18%

300%

 

 

 

 

ROCE Component Weighting: 50%

 

 

 





8

 



[      ] Schedule – ArcBest 16b Annual Incentive Compensation Plan

Page 9 of 10

Appendix C

 

Target Payout Factors

Participants/Job Title

 

Target Payout Factor

ArcBest Chairman, President & CEO

[      ]%

ABF Freight President

ArcBest Vice President – CFO

[      ]%

ArcBest, COO, Asset-Light Logistics

AB Tech President and ArcBest SVP - CINO

[      ]%

ArcBest Vice President – General Counsel & Corporate Sec.

ArcBest Vice President – Chief Human Resources Officer

ArcBest Vice President – Chief Sales Officer

ArcBest Vice President – Chief Yield Officer

ArcBest Vice President – Chief Customer Experience Officer

[      ]%

  ArcBest Vice President – Controller

ArcBest Vice President – Customer Solutions

[      ]%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

